ORDER DISMISSING APPEAL
NORTHCUTT, Judge.
Judith Magee, the beneficiary of a revocable trust created by her now-deceased father, appeals the order denying her objections to the elective share claimed by *910Edna Magee, the surviving spouse. As explained in Dempsey v. Dempsey, 899 So.2d 1272 (Fla. 2d DCA 2005), an order determining the surviving spouse’s entitlement to an elective share is a nonfinal and nonappealable order. 'In this case, the nonappealable nature of the order is further demonstrated by the circuit court’s ruling that one of the claims, regarding whether the elective share statute was an unconstitutional impairment of contracts, was premature because it was too soon to tell whether trust assets would be needed to satisfy the elective share. Accordingly, we dismiss this appeal:
Dismissed.
WALLACE and LaROSE, JJ., Concur.